UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No.2 xANNUAL REPORT PURSUANT TO SECTION 13 or 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 OR TRANSITION REPORT PURSUANT TO SECTION 13 or 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-18649 The National Security Group, Inc. (Exact name of registrant as specified in its charter) Delaware 63-1020300 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 661 East Davis Street Elba, Alabama (Address of principal executiveoffices) (Zip-Code) Registrant’s Telephone Number including Area Code (334) 897-2273 Securities registered pursuant to Section 12 (b) of the Act: None Securities registered pursuant to Section 12 (g) of the Act: Common Stock, par value $1.00 per shareThe NASDAQ Global Market (EXCHANGE) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes Nox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). □Yes□No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant's knowledge in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filler,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerAccelerated filer Non-accelerated filer Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes Nox The aggregate market value of the voting stock held by non-affiliates of the Registrant as of the last business day of the registrant’s most recently completed second fiscal quarter, based upon the bid price of these shares on NASDAQ on such date, was $15,850,514 Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the close of the period covered by this report. Class Outstanding March 26, 2010 Common Stock, $1.00 par value 2,466,600 shares Documents Incorporated by Reference Annual Report of The National Security Group, Inc. on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission on March 26, 2010 Explanatory Note This Amendment number 2 on Form 10-K/A amends the annual report of The National Security Group, Inc. (the “Company”) on Form 10-K/A -1 for the fiscal year ended December 31, 2009 as amended by the Form 10-K/A-1, as filed with the Securities and Exchange Commission on March 4, 2011.This amendment is being filed primarily to include the Company’s audited consolidated financial statements for the year ended December 31, 2008 and accompanying report of Warren, Averett, Kimbrough & Marino, LLC (WAKM), which references their audit of the Company’s 2008 consolidated financial statements. Due to the predecessor auditor’s refusal to reissue their audit report, registrant engaged its current auditor, WAKM to audit its 2008 consolidated financial statements.Registrant has filed this amendment to the 2009 10-K to include its audited consolidated financial statements for the year ended December 31, 2008.There are no significant reclassifications or adjustments resulting from the audit of the 2008 consolidated financial statements. Except as otherwise expressly set forth herein and in registrant’s amendment on Form 10-K/A-1 filed with the SEC on March 4, 2011, all of the information in this Form 10-K/A-2 is consistent with filing dated March 26, 2010, the date the Company originally filed the 2009 10-K with the SEC. This Form 10-K/A-2 continues to speak as of the date of the 2009 10-K and does not reflect any subsequent information or events other than as expressly set forth otherwise in this Form 10-K/A-2.Accordingly, this Form 10-K/A-2 should be read in conjunction with our filings made with the SEC subsequent to the filing of the 2009 10-K, including any amendments to those filings.Among other things, forward-looking statements made in the 2009 10-K have not been revised to reflect events, results or developments that occurred or facts that became known to us after the date of the 2009 10-K, other than this amendment. Except as amended by the Form 10-K/A-1 and this Form 10-K/A-2, the information contained in the 2009 10-K is significantlyunchanged and may be reviewed in conjunction with thefiling made on March 26, 2010. 1 Item 6.Selected Financial Data Five-Year Financial Information: (Amounts in thousands, except per share) Operating results 2008 Net premiums earned $ Net investment income Net realized investment (losses) gains ) Other income Total revenues $ Net income (loss) $ $ ) $ $ $ Net income (loss) per share $ $ ) $ $ $ Other Selected Financial Data 2008 Total shareholders' equity $ Book value per share $ Dividends per share $ Net change in unrealized capital gains (net of tax) $ $ ) $ ) $ ) $ ) Total assets $ Quarterly Information: Premiums Investment & Other Income Realized Investment Gains(Losses) Claims and Benefit Payments Net Income (Loss) Net Income (Loss) Per Share 1st QTR $ $ $
